Name: Council Directive 73/404/EEC of 22 November 1973 on the approximation of the laws of the Member States relating to detergents
 Type: Directive
 Subject Matter: European Union law;  chemistry;  environmental policy
 Date Published: 1973-12-17

 Avis juridique important|31973L0404Council Directive 73/404/EEC of 22 November 1973 on the approximation of the laws of the Member States relating to detergents Official Journal L 347 , 17/12/1973 P. 0051 - 0052 Finnish special edition: Chapter 15 Volume 1 P. 0162 Greek special edition: Chapter 15 Volume 1 P. 0013 Swedish special edition: Chapter 15 Volume 1 P. 0162 Spanish special edition: Chapter 13 Volume 3 P. 0106 Portuguese special edition Chapter 13 Volume 3 P. 0106 COUNCIL DIRECTIVE of 22 November 1973 on the approximation of the laws of the Member States relating to detergents (73/404/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas the laws in force in the Member States for ensuring the biodegradability of surfactants differ from one Member State to another, which results in a hindrance to trade; Whereas the increasing use of detergents is one of the causes of pollution of the natural environment in general and the pollution of waters in particular; Whereas one of the pollutant effects of detergents on waters, namely the formation of foam in large quantities restricts contact between water and air, renders oxygenation difficult, causes inconvenience to navigation, impairs the photosynthesis necessary to the life of aquatic flora, exercises an unfavourable influence on the various stages of processes for the purification of waste waters, causes damage to waste water purification plants and constitutes an indirect microbiological risk due to the possible tranference of bacteria and viruses; Whereas it is desirable to maintain an average level of biodegradability of detergents of 90 % and whereas technology and industrial practicalities make this possible, and whereas it is desirable nevertheless to safeguard against uncertainties of test methods which could lead to rejection decisions having important economic consequences, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, detergent shall mean the composition of which has been specially studied with a view to developing its detergent properties, and which is made up of essential constituents (surfactants) and, in general, additional constituents (adjuvants, intensifying agents, fillers additives and other auxiliary constituents). Article 2 Member States shall prohibit the placing on the market and use of detergents where the average level of biodegradability of the surfactants contained therein is less than 90 % for each of the following categories : anionic, cationic, non-ionic and ampholytic. The use of surfactants with an average level of biodegradability of not less than 90 % must not, under normal conditions of use, be harmful to human or animal health. Article 3 No Member State may, on grounds of the biodegradability or toxicity of surfactants, prohibit or restrict or hinder the placing on the market and use of detergents which comply with the provisions of this Directive. Article 4 Compliance with the requirements of Article 2 shall be established by the methods of testing provided for in other Council Directives, which take due account of the unreliability of such methods and lay down the relevant tolerances. Article 5 1. If a Member State should establish, by test procedures carried out on the basis of the Directives (1)OJ No C 10, 5.2.1972, p. 29. (2)OJ No C 89, 23.8.1972, p. 13. referred to in Article 4, that a detergent does not comply with the requirements laid down in Article 2, the Member State shall prohibit the placing on the market and use of that detergent in its territory. 2. In the event of that Member State taking the decision to prohibit a detergent, it shall immediately inform the Member State from which the product comes and the Commission to that effect, stating the reasons for its decision and details of the tests referred to in paragraph 1. If the State from which the detergent comes raises objections to the decision, the Commission shall consult without delay both the Member States concerned and, if appropriate, any other Member States. If it is not possible to reach agreement, the Commission shall, within three months from the date of receiving the information provided for in the first subparagraph obtain the opinion of one of the laboratories referred to in Article 6, but not one of the laboratories notified by the two Member States concerned under that Article. The opinion shall be issued using the reference methods laid down in the directives referred to in Article 4. The Commission shall transmit the opinion of the laboratory to the Member States concerned which may, within one month, forward their comments to the Commission. The Commission may at the same time hear any comments from the interested parties on that opinion. After taking note of those comments, the Commission shall make any necessary recommendations. Article 6 Each Member State shall notify the other Member States and the Commission of the laboratory or laboratories authorized to carry out the tests in accordance with the reference methods referred to in Article 5 (2). Article 7 1. The following information must appear in legible, visible and indelible characters on the packging in which the detergents are put up for sale to the consumer: (a) the name of the product, (b) the name or trade name and address or trademark of the party responsible for placing the product on the market. The same information must appear on all documents accompanying detergents transported in bulk. 2. Member States may make the placing on the market of detergents in their territory subject to the use of their national languages for the information specified in paragraph 1. Article 8 1. Member States shall put into force the laws, regulations and administrative provisions necessary for compliance with this Directive within eighteen months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law in the field covered by this Directive are communicated to the Commission. Article 9 This Directive is addressed to the Member States. Done at Brussels, 22 November 1973. For the Council The President J. KAMPMANN